UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 25, 2013 RESPONSE BIOMEDICAL CORP. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 000-50571 98 -1042523 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Address of principal executive offices, including zip code) (604) 456-6010 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On November 25, 2013, Response Biomedical Corp (“Response”) issued a press release announcing that it has entered into distribution agreements with Shanghai Elite Biotech Co., Ltd. and Beijing Clear Biotech Co., Ltd. to distribute its Cardiovascular portfolio of RAMP ® products in China following the approval of Response’s RAMP ® branded cardiovascular Point of Care Testing portfolio by the China Food and Drug Administration. A copy of the press release is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNumber Description Press release of Response Biomedical Corp. dated November 25, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESPONSE BIOMEDICAL CORP. By: /s/ William J. Adams William J. Adams Chief Financial Officer Date: November 27, 2013 EXHIBIT INDEX ExhibitNumber Description Press release of Response Biomedical Corp. dated November 25, 2013.
